Per Curiam:

The motion of the appellant for leave to file statement as to jurisdiction is granted. On consideration of a stipulation of the parties that this cause has become moot and of a motion by the appellant to reverse the decree of the District Court'and to remand the cause to that court with directions) to dismiss the bill as moot, it is ordered that the said motion be, and it is hereby, granted, and that the decree of the specially constituted District Court rendered in this case is reversed, and the cause is remanded to that court with directions to dismiss the bill of complaint upon the ground that the cause is moot. Brownlow v. Schwartz, 261 U.S. 216; Alejandrino v. Quezon, 271 U.S. 528, 535, 536; U.S. ex rel. Norwegian Nitrogen Products Co. v. Tariff Commission, 274 U.S. 106, 112; Railroad Commission of Texas v. MacMillan, 287 U.S. 576; Coyne v. Prouty, 289 U.S. 704; First Union Trust & Savings Bank v. Consumers Co., ante, p. 585. All costs in this Court and in the court below are to be taxed against the appellant as stipulated.